Ragan, C.
W. A. Elwood, the sheriff of Antelope county, had in his possession certain executions issued on judgments rendered against one Frederick Will, which executions he levied upon certain personal property and sold the same and applied the proceeds towards the. satisfaction of said judgments. Ferdinand Will, the minor son of .Frederick Will, by his next friend, Carrie Will, brought this action in the district court of said county against Elwood to recover the value of the property seized by the latter on said executions, claiming that he, Ferdinand Will, was at the time of the seizure of said property the owner thereof. There, was a trial to a jury with a verdict in favor of the sheriff and Carrie Will, as next friend of Ferdinand Will, has prosecuted to this court a petition in error.
The issue litigated before the jury was whether the property seized by the sheriff at the time of its seizure belonged to Frederick Will, the defendant in execution, or to the plaintiff here, Ferdinand Will. The evidence sustains the finding made by the jury. A careful' examination of *848the pleadings, the instructions of the court, and its rulings on the admission and rejection of evidence, leads us to the conclusion that there is in the record not one single error prejudicial to the rights or claims of the plaintiff in error. The judgment of the district court is, therefore,
Affirmed. .